significant index no department of the treasury internal_revenue_service washington d c zuvv0oz0u tax exempt and conerdivision se tcp ea th aug in re company union this letter is in response to your request fro a ruling concerning the plan which was submitted by your authorized representative on date specifically you asked us to rule on the following issues that a proposed amendment to the plan adopted and effective for the plan_year ending december nem is reasonable and provides for only de_minimis increases in plan liabilities in accordance with sec_412 of the internal_revenue_code code and sec_304 of the employee_retirement_income_security_act_of_1974 erisa and that the proposed amendment is not a restricted amendment for purposes of sec_412 of the code and sec_302 of erisa for the plan_year ending december your request for a ruling for issue was withdrawn in a letter sent via fax on date by your authorized representative accordingly we will not rule on issue however we will rule on issue according to facts stated in your ruling_request the plan is a qualified defined benefit pension_plan the plan provides collectively-bargained pension benefits for its participants 4y on date the company and the union which represents the plan participants for collective bargaining purposes agreed to amend the plan contingent on receiving a favorable ruling letter from the service the proposed amendment eliminates an offset to a normal early or vested pension benefit for those participants with disability retirement dates prior to date who either have returned or may subsequently return to active employment and obtain a normal early or vested pension benefit under the plan there are participants who would immediately benefit from the amendment and other participants who conceivably could benefit from the change out of big_number total participants in the plan as of date this amendment was negotiated as part of a concessionary labor agreement that provided the company with substantial savings through date the company did make an alternative deficit_reduction_contribution while the company did not make an election for the plan_year ending december election for the plan for the plan_year ending december je pursuant to sec_412 of the code and sec_302 of erisa however sec_412 and sec_302 of erisa prohibit the adoption of any amendment that increases plan liabilities during the plan_year for which the election is made the company believes the amendment should not affect its drc election for because it was bargained for and signed in and will become retroactively effective as of date upon issuance of a favorable ruling by the service also the company will elect to treat the proposed amendment as made on the first day of the plan_year ending date under sec_412 of the code and sec_302 of erisa sec_412 of the code and sec_302 of erisa permit certain applicable employers to make an alternative deficit reduction contributions election ‘drc election in certain applicable_plan years sec_412 b of the code and sec_302 of erisa prohibit the adoption of any amendment that increases plan liabilities by reason of any increase in benefits change in accrual_of_benefits or change at which benefits become nonforfeitable during a plan_year for which a drc election is made unless the plan’s enrolled_actuary certifies that the amendment provides for an increase in annual contributions that will exceed the increase in annual charges to the funding_standard_account attributable to such amendment if a plan is amended in violation of this restriction the dc election will not apply to any plan_year ending on or after the date on which the amendment is adopted notice_2004_59 r b q a-1 provides that a plan amendment is considered adopted at the later time it is adopted or made effective a plan amendment adopted during a plan_year for which the employer did not make a drc election is not a restricted amendment for the plan_year adopted or for the subsequent plan_year even if the employer makes a drc election for the subsequent plan_year but only if an election 20u5400 4y is made under sec_412 of the code and sec_302 of erisa to treat the plan amendment as made on the first day of the plan_year in which adopted and the amendment is treated as effective as of the beginning of the plan_year proposed amendment as made on the first day of the plan_year is an applicable_year for purposes of the drc election the plan the company represents that it is an applicable_employer and that the plan_year ending december amendment was bargained and signed in and is effective as of date subject_to receiving a favorable ruling furthermore the company will elect to treat the ending december of erisa accordingly the amendment is not a restricted amendment under sec_412 of the code or sec_302 of erisa provided the plan_administrator elects to treat the plan_year ending december under sec_412 of the code and sec_302 of erisa on line of the schedule r of form_5500 for the plan_year ending december under sec_412 of the code and sec_302 proposed amendment as made on the first day of the this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent we have sent a copy of this letter to the manager ep classification in maryland to the manager ep compliance unit in authorized representative pursuant to a power_of_attorney on file in this office and to your if you require further assistance in this matter please contact co ee _ at sincerely yours lle p james e holland jr manager employee_plans technical
